               Case 1:20-cv-04676-LGS Document 41 Filed 03/17/21 Page 1 of 10




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
  MIGUEL BAUTISTA,                                             :
                                                               :
                           Plaintiff,                          :   No. 1:20-cv-04676-LGS
                                                               :
            vs.                                                :   CONFIDENTIALITY
                                                               :   STIPULATION AND
  CHANEL, INC., and JULIE                                      :   PROTECTIVE ORDER
  PAPAIOANNOU,                                                 :
                                                               :
                                Defendants.
                                                               :
------------------------------------------------------- X

           WHEREAS, Plaintiff Miguel Bautista (“Plaintiff”) and Defendants Chanel, Inc.,

 (“Chanel”), and Julie Papaioannou (“Papaioannou”) (collectively, “Defendants”) are conducting

 discovery in the above-captioned litigation (the “Action”);

           WHEREAS, some of the information and documents sought in discovery contain or

 relate to information of a private, confidential, or proprietary nature (hereinafter “Confidential

 Material”); and

           WHEREAS, the Plaintiff and Defendants (collectively, the “Parties”) and their counsel

 desire to facilitate the discovery of certain information, documents, and things from each other

 and to reasonably limit disclosure of Confidential Material that may be exchanged and produced

 now and in the future during the Action and have reached agreement as to the terms of this

 Confidentiality Stipulation and Protective Order (“Order”);

           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and

 between the undersigned counsel for the parties that:

           1.        Confidential Material. Documents produced during discovery in the Action that

 contain any Confidential Material shall be plainly stamped, marked or otherwise designated

 “Confidential” on the face of the document. Testimony about or relating to any Confidential



 66684839v.1
              Case 1:20-cv-04676-LGS Document 41 Filed 03/17/21 Page 2 of 10




Material or the contents thereof shall be deemed confidential without further designation. The

parties may designate documents as Confidential Material after production by advising, in

writing, counsel for the other party of such designation. Each party or person who receives such

written notice shall endeavor to retrieve any Confidential Information that may have been

disseminated, shall affix a “Confidential” designation to it, and shall thereafter distribute it only

as allowed by this Order. No distribution prior to the receipt of such written notice shall be

deemed a violation of this Order.

         2.       Designation. The party or person producing or disclosing discovery material may

designate as “Confidential Material” material that it reasonably believes contains sensitive,

security, safety, financial, personal, medical, mental health, commercial or proprietary

information relating to such party and/or such party’s current or former employees or customers,

or other information as the parties may agree.

         3.       Designating Transcripts.    In the case of transcripts of depositions or court

conferences, designation of the portion of the transcript (including exhibits) that contains

Confidential Material shall be made by a statement to such effect on the record during the course

of the deposition / court conference or at the conclusion of each session of the deposition / court

conference, or in a writing provided by the designating party to the other parties within thirty

(30) days of the designating party’s receipt of a copy of the transcript. Counsel for the parties

may modify this procedure for any particular deposition by agreement on the record at such

deposition or court conference, or in writing after the conclusion of the deposition or conference,

without further Court order.

         4.       Contesting Confidential Designations. Any party may object to the designation

of any documents as Confidential Material and the parties shall confer in good faith to attempt to




66684839v.1
              Case 1:20-cv-04676-LGS Document 41 Filed 03/17/21 Page 3 of 10




resolve the objection. If the parties are unable to resolve the objection, the dispute may be

submitted to the Court by the receiving party. Notwithstanding such objection, the document(s)

marked “Confidential” and the contents thereof shall be treated as Confidential Material pursuant

to the terms of this Order until a contrary determination is made by written agreement of the

parties or by order of the Court.

         5.       Redactions.     Any producing party may redact from the documents and

information it produces matter or information that, among other things, the producing party

claims is subject to attorney-client privilege, work product immunity, a legal prohibition against

disclosure, or any other privilege or immunity. The producing party shall preserve an un-

redacted version of each such document.

         6.       Use of Confidential Material. Confidential Material and the contents thereof

may be copied by the receiving parties, and may be used by the parties and the parties’ counsel

solely for purposes of prosecuting or defending the Action. Confidential Material shall not be

disclosed or made known by the parties and/or their counsel to any other person, except as

follows:

         a.       to the Named Plaintiff, Defendants, their current or former directors, officers,

                  employees, representatives and agents to the extent necessary for the performance

                  of their respective duties or in connection with this Action;

         b.       to any in-house or outside attorneys of the parties, including necessary paralegal

                  and other clerical personnel employed by counsel, for carrying out their respective

                  duties in connection with the Action;

         c.       to experts, consultants, nonparty witnesses, or other persons retained or consulted

                  by counsel for any party, provided that (i) such disclosure is necessary in order to




66684839v.1
              Case 1:20-cv-04676-LGS Document 41 Filed 03/17/21 Page 4 of 10




                  furnish such assistance, (ii) the counsel receiving such assistance provides a copy

                  of this Order to the individual(s) providing such assistance, and (iii) the individual

                  agrees in writing (in the form of Exhibit A attached hereto) to be bound by the

                  terms of this Order; and

         d.       to the judges and employees of the United States District Court, Southern District

                  of New York, or appropriate appellate court pursuant to the filing of a court paper

                  or in connection with a hearing, trial, motion, or request for court intervention in

                  the Action, or as otherwise agreed to by the parties or as ordered by the Court,

                  provided that if any Confidential Material is disclosed in a court paper or at a

                  hearing or trial, the court paper/transcript shall be filed and maintained under seal

                  pursuant to the Court’s Individual Rules and Procedures for Civil Cases, unless

                  the parties agree otherwise in writing or the Court so orders. The parties agree to

                  meet and confer in good faith regarding any anticipated motion to file under seal

                  to determine whether the designating party will agree to waive the requirement to

                  move to file such Confidential Material under seal. In doing so, the designating

                  party does not waive any other rights as to that or any other Confidential Material

                  under this agreement or otherwise; all Confidential Material, whether or not it was

                  filed under seal, shall be used by the non-designating party solely for purposes of

                  this Action and shall not be used for any other reason, including for any business,

                  commercial, competitive, personal or other purpose.

         e.       Any person, party, or entity receiving any Confidential Material or the contents

                  thereof shall not use or disclose said information, directly or indirectly, in any

                  manner whatsoever, to any other person, party, or entity not specified in this




66684839v.1
              Case 1:20-cv-04676-LGS Document 41 Filed 03/17/21 Page 5 of 10




                  Paragraph. Confidential Material and the contents thereof shall not be used by the

                  receiving party for any business, commercial, competitive or personal reason.

         7.       Safeguarding of Confidential Material.          Confidential Material shall be

maintained in secure, segregated places, and access to those places shall be permitted only to

those persons authorized pursuant to this Stipulation. The undersigned agree to use all reasonable

care in safeguarding and protecting Confidential Material. Nothing contained in this Order,

however, shall prevent any party from disclosing its own Confidential Material or information as

it deems appropriate and such disclosure shall not waive the protections of this Order with

respect to any other Confidential Material, whether or not such other document(s) is related to

the voluntarily disclosed document or information.

         8.       Return of Confidential Material. Upon the final termination of this Action by

judgment, including appeal, or by compromise and settlement, each and every copy of all

documents produced as Confidential Material shall, within a period of 90 days, be returned to the

producing party or shall be destroyed – whichever method is directed by the producing party,

including electronic copies. The provisions of this paragraph apply equally to Confidential

Material and to any copies, portions, quotations, excerpts, fragments, and summaries thereof, as

well as any documents containing information derived from such Confidential Material. Counsel

for the receiving parties agree to provide, within 10 days of returning or destroying Confidential

Material, a letter to counsel for the producing party confirming compliance with this Paragraph

and, if applicable, articulating the method of destruction.

         9.       Retention of Work Product. Notwithstanding the foregoing paragraph, counsel

for the parties may retain (i) their work product and all briefs, pleadings, or other filings with the

Court which incorporate Confidential Material or disclose materials contained therein, and (ii) all




66684839v.1
              Case 1:20-cv-04676-LGS Document 41 Filed 03/17/21 Page 6 of 10




Confidential Information, including but without limitation abstracts or summaries of

Confidential Information if required by applicable Bar rules and malpractice policies, but these

materials shall remain subject to the terms and conditions of this Protective Order.

         10.      No Waiver of Confidentiality, Attorney-Client Privilege or Work Product

Doctrine.        The production of privileged or work-product protected documents, whether

inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in this case

or in any other federal or state proceeding. Nothing contained herein is intended to or shall serve

to limit a producing party’s right to conduct a review of documents or information for relevance,

responsiveness, and/or segregation of privileged and/or protected information before production.

         11.      Return of Inadvertently or Accidentally Disclosed Privileged Documents.

Privileged or work product documents shall be returned by the receiving party to the producing

party, either: (i) upon notice from the producing party to the receiving party of such disclosure;

or (ii) upon the receiving party’s discovery of material that appears in any respect to contain or

constitute privileged or work product protected documents. Upon notice or discovery (as set out

in (i) and (ii) above) the receiving party shall immediately stop reviewing any such documents or

information and shall sequester such documents and information, and, shall within 7 days of the

service of a privilege log specifying the basis of the applicable privilege or work product, return,

delete, or destroy all copies of the disclosed and protected material; shall take reasonable steps to

retrieve such material if the receiving party disclosed it before being notified (e.g., receiving

counsel must inform his or their client(s) of the inadvertent disclosure and the need to return said

material); and shall make no further use of such protected material (and the receiving counsel

shall instruct their client(s) that they too will not make further use of such protected material),

unless the receiving party contests the privilege or work product designation under Paragraph 12




66684839v.1
              Case 1:20-cv-04676-LGS Document 41 Filed 03/17/21 Page 7 of 10




of this Agreement. The parties may jointly agree to modify the terms and requirements of this

paragraph given the specific nature of the information/documents at issue, including a waiver of

the privilege log if the parties agree that the material is privileged and/or work product.

         12.      No Limitation on Discovery Rights. Nothing in this Order shall be construed to

limit any party’s right to oppose discovery on any grounds that otherwise would be available.

This Order shall not limit any party’s right to seek further and additional protection against, or

limitation upon, production or dissemination of information and documents or their contents.

         13.      Bound Pending Court’s So-Order. Upon full execution, the parties agree to be

bound by this Order pending the Court’s review and so-ordering of the Order.

         14.      Application to Court to Amend Agreement. The foregoing is without prejudice

to the right of any party to apply to the Court to alter or amend the terms of this Order upon a

showing of good cause.

         15.      Separate Signature Pages. This Protective Order may be signed on separate

signature pages. These separate signature pages will become part of the integrated Protective

Order. Where convenient for the parties to do so, the signed signature pages may be facsimile or

PDF transmissions.


The parties are advised that the Court retains discretion as to whether to afford confidential
treatment to redacted information in Orders and Opinions.


So Ordered.

Dated: March 17, 2021
       New York, New York




66684839v.1
              Case 1:20-cv-04676-LGS Document 41 Filed 03/17/21 Page 8 of 10




Dated: New York, NY                         Dated: New York, NY
       March 15, 2021                              March 15, 2021

__/s/ Scott Simpson____________              _/s/ Mary Ahrens Vadasz ______________
Scott Simpson                               Lorie E. Almon
Raya Saksouk                                Paul H. Galligan
Beranbaum Menken LLP                        Mary Ahrens Vadasz
80 Pine Street, 33rd Floor                  Seyfarth Shaw LLP
New York, NY 10005Telephone.: (212) 509-    620 Eighth Avenue, 32nd Floor
1616                                        New York, New York 10018
Facsimile: (212) 509-8088                   Telephone: (212) 218-5500
ssimpson@nyemployeelaw.com                  Facsimile: (212) 218-5526
rsaksouk@nyemployeelaw.com                  lalmon@seyfarth.com
                                            pgalligan@seyfarth.com
Counsel for Plaintiff                       mvadasz@seyfarth.com

                                            Counsel for Defendants




So Ordered:

__________________________                     __________________
Hon. Lorna G. Schofield                        Date




66684839v.1
              Case 1:20-cv-04676-LGS Document 41 Filed 03/17/21 Page 9 of 10




                                      EXHIBIT A
                              WRITTEN ACKNOWLEDGMENT

                  I have been informed by counsel that certain documents or information to be

disclosed to me in connection with the matter entitled Miguel Bautista v. Chanel, Inc. and Julie

Papaioannou, United States District Court, Southern District of New York, Docket No. 1:20-cv-

04676-LGS, have been designated as confidential.        I have been informed that any such

documents or information labeled “CONFIDENTIAL” are confidential by Order of the Court.

                  I hereby agree that I will not disclose any information contained in such

documents to any other person. I further agree not to use any such information for any purpose

other than this litigation. I also agree, to the extent I am provided copies of any documents

produced in this matter, to return all such copies to counsel for Plaintiff or counsel for

Defendants at the conclusion of the matter.




_____________________________________               DATED: ___________



Sworn to before me this

_____ day of ________, 202__



________________________
      Notary Public




66684839v.1
          Case 1:20-cv-04676-LGS Document 41 Filed 03/17/21 Page 10 of 10




                                CERTIFICATE OF SERVICE


         I, Mary Ahrens Vadasz, hereby certify that this document has been filed electronically

and a true and correct copy of the foregoing Confidentiality Stipulation and Protective Order has

been served, via the Court’s CM/ECF system, on this 16th day of March 2021, upon:

                             Scott Simpson
                             Raya Saksouk
                             Beranbaum Menken LLP
                             80 Pine Street, 33rd Floor
                             New York, NY 10005
                             Tel: 212-509-1616
                             Fax: 212-509-8088
                             Email: ssimpson@nyemployeelaw.com
                                     rsaksouk@nyemployeelaw.com


                                                       /s/ Mary Ahrens Vadasz _____
                                                       Mary Ahrens Vadasz




66684839v.1
